DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 3, 4, 6, 8, 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2020/0203329) in view of Choi (US 2017/0062321) in view of Mizutani (US 2021/0035965).
 Regarding claim 1.  
    Kanamori teaches a semiconductor device comprising:a substrate (101); a first transistor (120) provided on the substrate (101); a memory cell array (230), provided above the first transistor (120) (paragraph 47),and including a plurality of electrode layers (232-238) stacked on top of one another, a semiconductor layer (201) provided above the plurality of electrode layers (232-238) (paragraph 53); a first plug (260) provided above the and electrically connected to the first transistor (120); and a metallic wiring layer (205) provided on and  connected to the semiconductor layer (201), and including a first portion provided on the first plug (260) (fig 4),  
the memory cell array includes a first region and a second region, the first region including a plurality of pillars (CH1) respectively containing a channel semiconductor layer (paragraph 50-55), the second region including a third plug in contact with one of the plurality of electrode layers, the metallic wiring layer (205) is all over the first region.
 Kanamori does not teach that the wiring layer is formed on and connected to a metallic layer.
Choi teaches a redistribution layer (130) comprising wiring layer (135) and a metallic layer (133) (fig 3a) (paragraph 112).
It would have been obvious to one of ordinary skill in the art to provide a wiring layer on a metallic layer so that the metallic layer can provide a barrier to prevent diffusion of metallic elements (paragraph 112).
 Kanamori does not teach a third plug in contact with an electrode layer
 Mizutani teaches the memory cell array includes a first region and a second region, the first region including a plurality of pillars (58) respectively containing a channel semiconductor layer (paragraph 240-250), the second region including a third plug (86) in contact with one of the plurality of electrode layers (46) (110-115), the metallic wiring layer (316) is all over the first region (fig 27a).
 It would have been obvious to one of ordinary skill in the art to provide a conductive plug connected to the electrode layers in order to convey voltage to the gate thereby controlling the memory cells (paragraph 111).
Regarding claim 2.
Kanamori teaches a bonding pad (fig 4) that is provided in a same wiring layer.
Choi teaches a redistribution layer (130) comprising wiring layer (135) and a metallic layer (133) (fig 3a) (paragraph 112).
Regarding claim 3.
Kanamori teaches a second plug, the first and second plugs (260) being laterally spaced apart from the memory cell array (fig 4).
Regarding claim 4.
Kanamori teaches the semiconductor layer (201) is provided in a source line, and the metallic wiring layer (205a) is provided in a source wiring layer (paragraph 69).
Regarding claim 6.
Kanamori teaches the metallic wiring layer (205a) is provided on an upper surface and on a side surface of the semiconductor layer (201) (Fig 4).
Regarding claim 8.
Kanamori teaches the metallic wiring layer (205) is electrically connected to the second plug (261) via the semiconductor layer (201) (fig 4). 
  Regarding claim 9.
Mizutani teaches a first insulating film (230) provided on the memory cell array (paragraph 167), wherein the metallic wiring layer (316) includes a second portion provided on the memory cell array with the first insulating film (230) disposed therebetween and a third portion provided on the memory cell array in the first insulating film (fig 27a) (paragraph 265).
 It would have been obvious to one of ordinary skill in the art to provide an insulating layer underlying the wiring layer in order to isolate the memory structure (paragraph 167)
  Regarding claim 10.
 Kanamori teaches a plurality of first pads (180) provided on the substrate (101); and a plurality of second pads (280) respectively provided on the plurality of first pads (180), wherein each of the memory cell array (230) and the first plug (260) is electrically connected to the first transistor (120,160,170) via at least one of the plurality of first pads and at least one of the plurality of second pads (fig 4) (paragraph 42).
Regarding claim 15.
Kanamori teaches a second transistor provided on the substrate; a second plug (260) provided above the second transistor and electrically connected to the second transistor; and a bonding pad electrically connected to the second plug (fig 4) (paragraph 42).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Isutani teaches a plug in contact with the electrode layer in a second region of the memory cell array.
 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817